DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, 10-12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (US 2018/0033428 A1, herein “Kim”).
Regarding claims 1, 6, and 11, Kim teaches [a signal processing method – claim 1/ a signal processing device – claim 6/an electronic device – claim 11], comprising (Kim fig. 8, para. 72, an apparatus and operations thereof, that processes audio signals):
[at least one processor; and a storage communicatively connected to the at least one processor, wherein the storage stores an instruction configured to be executed by the at least one processor, and the at least one processor is configured to execute the instruction, to implement a signal processing method, the method comprising (Kim paras. 131-138, CPU and DSPs, executing instructions to perform tasks, with a memory device storing the instructions)],
[a first acquisition circuit, configured to acquire – claim 6 (Kim paras. 131-138, implementations with DSPs)/acquiring – claims 1 and 11] a first input audio signal and a first operation mode corresponding to the first input audio signal (Kim paras. 73-74, 81-83, audio signals 112 are received (first input audio signal), and processed by a keyword detection system to find a keyword, which, when a keyword is found, generates a control signal to change to operating in a second operational mode (first operation mode)); and 
[a first processing circuit, configured to process – claim 6 (Kim paras. 131-138, implementations with DSPs)/processing – claims 1 and 11] the first input audio signal by a first signal processing algorithm in a digital signal processing chip (Kim paras. 83, 90, in the second operational mode (first operation mode), the audio signals 112 are analyzed for content by voice recognition system 124, where para. 134 teaches a digital signal processor (a digital signal processing chip) configured to perform the operations of the voice recognition system 124, where the operations comprise an algorithm), and output[ting] a first target signal (Kim fig. 8, para. 90, the voice recognition system outputs signal 170 including an action to be performed), wherein, the digital signal processing chip is integrated with a plurality of signal processing algorithms, and the first signal processing algorithm is an algorithm matching the first operation mode among the plurality of signal processing algorithms (Kim paras. 130-135, apparatus with systems of signal processing, keyword detection, and voice recognition, can use shared processors, thus the respective operations (algorithms) realized by each system being integrated on one same digital signal processor, the voice recognition system (algorithm) implemented in the second operational mode (thus matching the first operation mode)).
While Kim discloses in para. 135 that digital signal processors of the apparatus can be shared, and thus implement multiple systems/algorithms, Kim does not necessarily teach (i.e. anticipate) all of the systems on one digital signal processor (DSP). However, such a modification would have been obvious to one of ordinary skill in the art as Kim discloses a closed set of systems in the apparatus, and that each system is implemented either on its own DSP or on a shared DSP. Thus, there is a closed set of combinations of systems and processors, among which, having all the systems implemented on one processor is one such option. Accordingly, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as being obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. see MPEP 2143(I)(E).
Regarding claims 2, 7, 12 and 17, Kim teaches [wherein, subsequent to outputting the first target signal, the method further comprises: - claim 2/ wherein the at least one processor is configured to execute the instruction to further implement: subsequent to outputting the first target signal – claim 12 only/ wherein the computer instruction is configured to be executed by a computer to further implement: subsequent to outputting the first target signal – claim 17 only] [a first reception circuit, configured to – claim 7 only (Kim paras. 131-138, CPU and DSPs, executing instructions to perform disclosed operations)] receiv[ing] a switching command through the digital signal processing chip, and acquir[ing] a target operation mode corresponding to the switching command, wherein, the switching command is a command sent by a main processor in a case that, after the first target signal is received, the target operation mode is determined based on the first target signal and the target operation mode is switched to (Kim paras. 90, 131, after detecting the content of the voice output (outputting the first target signal), a signal 170 (switching command) is sent either to another component such as a voice assistant application within the device indicating an action to be performed (thus target operation mode based on first target signal) and data associated with the action, where the actions can include playing media (target operation mode which is switched to when media is played)); and 
[a second processing circuit, configured to – claim 7 only (Kim paras. 131-138, CPU and DSPs, executing instructions to perform disclosed operations)] process[ing], in a case that a second input audio signal is received, the second input audio signal by a target signal processing algorithm in the digital signal processing chip, and outputting a second target signal (Kim paras. 74, 83, 90-91, 131, when voice input is received and processed (including additional input such as second input audio signal), as an end of voice input has not been detected, the signal processing system continues operating in the second operational mode, and thus continues voice recognizing content of voice input, and initiating action based on the content of the voice input, including outputting signal 170 (second target signal)), wherein, the target signal processing algorithm is an algorithm [that matches/matching – claims 7, 12 and 17] the target operation mode among the plurality of signal processing algorithms (Kim paras. 130-135, 138 apparatus with systems of signal processing, keyword detection, and voice recognition, and CPU 1306 with applications to perform the actions responsive to the voice input, can all be implemented as a system-on-chip device, thus the respective operations (algorithms) realized by each system being integrated on one same digital signal processor, the target signal algorithm (application to perform action of voice input) matching the action mode, among all the other systems/functions performed by the apparatus).
Regarding claims 5, 10, 15, and 20, Kim teaches wherein the plurality of signal processing algorithms comprises a standby speech wake-up algorithm, a speech noise-reduction algorithm, and a communication noise-reduction algorithm (Kim paras. 130-137, each system of the signal processing system having its own respective operations (algorithm), including the keyword detection system (standby speech wake-up algorithm), beamformer/null former (speech noise-reduction algorithm) and acoustic environment analyzer which para. 80 teaches is used in a noise-reduction system for noise that is from a far-field acoustic environment/ thus a kind of communication-noise reduction algorithm).
Regarding claim 16, Kim teaches A non-transitory computer readable storage medium, storing therein a computer instruction, wherein the computer instruction is configured to be executed by a computer, to implement a method according to claim 1 (Kim para. 138).
Claims 3-4, 8-9, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as set forth above regarding claims 1, 2, 6, 7, 11, 12 and 16 from which claims 3, 4, 8, 9, 13, 14, 18 and 19 depend, further in view of Chavan et al., (US 10,966,023 B2, herein “Chavan”).
Regarding claims 3-4, 8-9, 13-14, and 18-19, Kim teaches [wherein, subsequent to outputting the first target signal, the method further comprises: - claims 3 and 4 / further comprising: a switching circuit, configured to – claims 8 and 9 (Kim paras. 131-138, CPU and DSPs, executing instructions to perform disclosed operations)/ wherein, the at least one processor is configured to execute the instruction to further implement: subsequent to outputting the first target signal – claims 13 and 14/ wherein, the computer instruction is configured to be executed by a computer to further implement: subsequent to outputting the first target signal – claims 18 and 19] switch[ing], in a case that the first operation mode is a speech recognition operation mode (Kim paras. 90-91, while in a mode where the voice recognition is being performed (speech recognition operation mode)), the first operation mode to a standby operation mode through the main processor if no audio signal is received (Kim paras. 74-75, 81, 91, after detecting an end of voice input (no audio signal received), then a control signal 192 is sent to the signal processing system to switch to a first operational mode (standby operation mode), where at least the voice recognition system is in a standby mode); and 
[a third processing circuit, configured to – claims 8 and 9 (Kim paras. 131-138, CPU and DSPs, executing instructions to perform disclosed operations)] process[ing], in a case that a third input audio signal is received, the third input audio signal by a standby speech wake-up algorithm in the digital signal processing chip (Kim paras. 81-83, while in first operational mode, the input audio signal is processed by the keyword detection system to determine if keywords are present (a standby speech wake-up algorithm)), output[ting], in a case that a preset wake-up word is detected in the third input audio signal through the standby speech wake-up algorithm, a wake-up signal to the main processor, wherein, the wake-up signal is used by the main processor to switch the standby operation mode to the speech recognition operation mode based on the wake-up signal (Kim paras. 81-83, upon detecting a keyword, the keyword detection system sends one or more control signals to the signal processing system including control signals to cause the signal processing system to change from operating in the first operational mode to the second operational mode (the speech recognition operation mode)), and [wherein – claim 4 only] the standby speech wake-up algorithm is an algorithm matching the standby operation mode among the plurality of signal processing algorithms (Kim paras. 130-135, 138 apparatus with systems of signal processing, keyword detection, and voice recognition, and CPU 1306 with applications to perform the actions responsive to the voice input, can all be implemented as a system-on-chip device, thus the respective operations (algorithms) realized by each system being integrated on one same digital signal processor, the keyword detection system operations (algorithm) thus matching the first operational mode (standby operation mode), among all the other systems/functions performed by the apparatus).
While Kim at least suggests some kind of time period that passes before switching to a first operational mode (standby operation mode), in that an end of voice input is detected, Kim does not explicitly teach within a preset time period.
Chavan teaches within a preset time period (Chavan col. 7, ll. 27-36, device enters a standby mode if no voice is detected within a designated time period, such as 5 or 10 minutes).
Therefore, taking the teachings of Kim and Chavan together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the switch to the first operation mode by waiting a designated time period as disclosed in Chavan at least because doing so would allow for the system to consume less power (Chavan col. 6, ll. 19-25).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cha et al., US 2021/0040668 A1, directed towards a voice controlled system that operates in multiple modes based on detecting wake-up words in user speech.
Furst et al., US 2018/0317019 A1, directed towards operating a microphone apparatus in multiple modes based on voice activity detection.
Hintzen, US 2010/0310089 A1, directed towards operating an audio receiver in different modes including a shut off mode which turns off all functionality of the audio receiver after a predefined time period has passed without receiving input from a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656